 
EXHIBIT 10.2
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTIVE CHANGE IN CONTROL AGREEMENT
 
FOR
 
GUY HACKNEY
 
This Executive Change in Control Agreement (the “Agreement”) is effective as of
the 1st day of October, 2010 (the “Effective Date”), by and between Cape Bank, a
New Jersey chartered stock bank (the “Bank”), with its principal offices at Cape
May Court House, New Jersey, and Guy Hackney (“Executive”).  Any reference
herein to the “Company” shall mean Cape Bancorp, Inc., the holding company of
the Bank.
 
WHEREAS, Executive is serving as Senior Vice-President and Chief Financial
Officer of the Bank and the Bank wishes to assure itself of the services of
Executive as an officer of the Bank for the period provided in this Agreement;
and
 
WHEREAS, Executive is presently a party to a Change in Control Agreement dated
July 26, 2007, and the Bank desires to replace said agreement with this
Agreement in order to induce Executive to remain in the employ of the Bank and
to provide further incentive for Executive to achieve the financial and
performance objectives of the Bank, the parties desire to enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
 
1.
TERM

 
The term of this Agreement will begin as of the Effective Date and will continue
for twelve (12) full calendar months thereafter.  Within ninety (90) days before
each anniversary of the Effective Date of this Agreement (the “Anniversary
Date”), the Chief Executive Officer of the Bank shall provide a recommendation
to the Board regarding the renewal or nonrenewal of the Agreement.  On the basis
of the Chief Executive Officer’s recommendation, the disinterested members of
the Board of Directors of the Bank (the “Board”) or, in the Board’s discretion,
a Committee designated by the Board, will conduct a comprehensive performance
evaluation and review of Executive for purposes of determining whether to extend
this Agreement for an additional year, and the results thereof, along with the
Chief Executive Officer’s recommendation, will be included in the minutes of the
Board’s or Committee’s meeting.  On the basis of the results of the performance
evaluation, the disinterested members of the Board or Committee, as applicable,
may extend the term of this Agreement for an additional year such that the
remaining term shall be twelve (12) months, and notice of such extension shall
be provided to Executive.  If such notice is not provided to Executive, the term
of this Agreement will terminate on such Anniversary Date.  Notwithstanding the
foregoing, in the event that at any time prior to the Anniversary Date the
Company or the Bank has entered into an agreement to effect a transaction which
would be considered a Change in Control under Section 2(a) hereof, then the term
of this Agreement shall be extended and shall terminate twelve (12) months
following the date on which the Change in Control occurs.
 

 
 

--------------------------------------------------------------------------------

 

 
2.
DEFINITIONS

 
(a)           Change in Control.  For purposes of this Agreement, a “Change in
Control” means any of the following events:
 
 
(i)
Merger:  The Company merges into, or consolidates with, another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 
 
(ii)
Acquisition of Significant Share Ownership:  There is filed, or required to be
filed, a report on Schedule 13D or 13G or another form or schedule required
under Sections 13(d), 13(g) or 14(d) of the Securities Exchange Act of 1934,
which schedule discloses that the filing person or persons acting in concert
has, or have become, the beneficial owner of 25% or more of a class of the
Company’s voting securities.

 
 
(iii)
Change in Board Composition:  Individuals who constitute the Company’s or the
Bank’s Board of Directors on the Effective Date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the Effective Date whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, shall be, for purposes of this clause (iii) be considered
as though he or she was a member of the Incumbent Board; or

 
 
(iv)
Sale of Assets:  The Company sells to a third party all, or substantially all,
of its assets.

 
(b)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean a termination by Executive following a Change in Control if, without
Executive’s express written consent, any of the following occurs during the term
of this Agreement:
 
 
(i)
a failure to elect or reelect or to appoint or reappoint Executive to the
Executive’s position and title that the Executive held immediately prior to the
Change in Control;

 
 
(ii)
a material change in Executive’s position to become one of lesser
responsibility, importance, or scope then the position Executive held
immediately prior to the Change in Control;

 
 
(iii)
a liquidation or dissolution of the Company or the Bank other than liquidations
or dissolutions that are caused by reorganizations that do not affect the status
of Executive;

 

 
2

--------------------------------------------------------------------------------

 

 
 
(iv)
a material reduction in Executive’s Base Salary or benefits provided to the
Executive from those provided at the effective date of the Change in Control
(other than a reduction or elimination of Executive’s benefits under one or more
benefit plans maintained by the Bank as part of a good faith, overall reduction
or elimination of such plans or benefits applicable to all participants in a
manner that does not discriminate against Executive (except as such
discrimination may be necessary to comply with applicable law)); or

 
 
(v)
a relocation of Executive’s principal place of employment by more than fifty
(50) miles from its location as of the date of this Agreement,

 
provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within sixty (60) days following the initial existence of the condition,
describing the existence of such condition, and the Bank shall thereafter have
the right to remedy the condition within thirty (30) days of the date the Bank
received the written notice from Executive.  If the Bank remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Bank does not remedy the condition
within such thirty (30) day cure period, then Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(c)           Cause.  For purposes of this Agreement, termination for “Cause”
shall mean a  termination of Executive following a Change in Control because of
Executive’s:
 
 
(i)
material act of dishonesty in performing Executive’s duties on behalf of the
Bank or incompetence in the performance of such duties;

 
 
(ii)
willful misconduct that in the judgment of the Board will likely cause economic
damage to the Bank or injury to the business reputation of the Bank;

 
 
(iii)
breach of fiduciary duty involving personal profit;

 
 
(iv)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

 
 
(v)
material breach by Executive of any provision of this Agreement.

 
Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Bank has delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of a majority of the entire membership of the
Board, at a meeting of the Board called and held for the purpose of finding
that, in the good faith opinion of the Board, Executive was guilty of the
conduct described above.  For purposes of this definition, no act or failure to
act by the Executive shall be considered willful, unless done, or omitted to be
done, by him not in
 

 
3

--------------------------------------------------------------------------------

 

 
good faith without a reasonable belief that his action or omission was in the
best interest of the Bank.
 
3.
BENEFITS UPON TERMINATION

 
The Board or the President of the Bank may terminate Executive’s employment at
any time prior to the occurrence of a Change in Control and Executive shall not
be entitled to any payments or benefits hereunder.  This Agreement shall
terminate upon Executive’s termination of employment prior to the occurrence of
a Change in Control.  Following the occurrence of a Change in Control, the Board
may terminate Executive’s employment at any time, but any such termination,
other than termination for Cause, shall not prejudice Executive’s right to
compensation or other benefits under this Agreement.  If Executive’s employment
by the Bank shall be terminated within twenty-four (24) months subsequent to a
Change in Control and during the term of this Agreement by (i) the Bank for
other than Cause, or (ii) Executive for Good Reason, then the Bank, or its
successor, shall:
 
(a)           pay Executive, or in the event of Executive’s subsequent death,
Executive’s beneficiary or estate, as the case may be, as severance pay, a
lump-sum cash payment equal to two (2) times Executive’s Base Salary and average
bonus earned during the three (3) years prior to the year in which the
termination occurs.  Such payment shall be payable within ten (10) calendar days
of Executive’s termination.  Notwithstanding the foregoing, Executive shall not
be entitled to any payments or benefits under this Agreement unless and until
Executive executes a release of his claims against the Bank, the Company and
their affiliates, and their officers, directors, successors and assigns,
releasing said persons from any and all claims, rights, demands, causes of
action, suits, arbitrations or grievances relating to the employment
relationship other than claims for benefits under tax-qualified plans or other
benefit plans in which Executive is vested, claims for benefits required by
applicable law or claims with respect to obligations set forth in this Agreement
that survive the termination of this Agreement.
 
(b)           In addition, the Bank will cause to be continued life insurance
coverage and non-taxable medical and dental insurance coverage substantially
identical to the coverage maintained by the Bank for Executive prior to his
termination for a period of two (2) years, at no cost to the Executive;
provided, however, that if earlier, such non-taxable medical and dental
insurance coverage shall cease on the date Executive becomes eligible for
Medicare coverage unless Executive is covered by family coverage or coverage for
self and a spouse, in which case Executive’s family or spouse shall continue to
be covered for the remainder of the two (2) year period.  Notwithstanding
anything herein to the contrary, if as the result of any change in, or
interpretation of, the laws applicable to the payments or provisions of benefits
hereunder, such payments or provisions are deemed illegal or subject to taxes or
penalties, then the Bank shall, to the extent permitted under such laws, pay to
the Executive a cash lump sum payment reasonably estimated to be equal to the
amount of benefits (or the remainder of such amount) that Executive is no longer
permitted to receive in-kind.  Such lump sum payment shall be required to be
made no later than two and one-half months following Executive’s termination of
employment, or if later, within two and one-half months following a
determination that such payment would be illegal or subject to taxes or
penalties.

 
 
4

--------------------------------------------------------------------------------

 

 
4.
NOTICE OF TERMINATION

 
Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the Date of
Termination and, in the event of termination by Executive, the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.  “Date
of Termination” shall mean the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall be immediate).  In no
event shall the Date of Termination exceed thirty (30) days from the date the
Notice of Termination is given.
 
5.
SOURCE OF PAYMENTS

 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
 
6.
REQUIRED REGULATORY PROVISIONS

 
(a)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
 
(b)           Notwithstanding anything else in this Agreement, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  For purposes of
this Agreement, a “Separation from Service” shall have occurred if the Bank and
Executive reasonably anticipate that either no further services will be
performed by Executive after the date of the termination (whether as an employee
or as an independent contractor) or the level of further services performed will
not exceed 49% of the average level of bona fide services in the thirty-six (36)
months immediately preceding the termination.  For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).
 
7.
NO ATTACHMENT

 
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
 
8.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a)           This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and supersedes in its entirety any and
all prior employment agreements, change in
 

 
5

--------------------------------------------------------------------------------

 

 
control agreements (including the Change in Control Agreement dated July 26,
2007), consulting agreements, understandings or representations relating to the
subject matter hereof.
 
(b)           This Agreement may not be modified or amended except by an
instrument in writing signed by each of the parties hereto.
 
(c)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
9.
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
10.
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
11.
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of New Jersey, but
only to the extent not superseded by federal law.
 
12.
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within fifty (50) miles from the main office of
the Bank, in accordance with the rules of the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The Bank and the Executive shall each pay one-half of the fees
and expenses of the single arbitrator and the payment of the Executive’s legal
fees shall be determined under Section 13 of this Agreement.
 
13.
PAYMENT OF LEGAL FEES

 
To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank,
 

 
6

--------------------------------------------------------------------------------

 

 
provided that the dispute or interpretation has been settled by Executive and
the Bank or resolved in Executive’s favor, and such reimbursement shall occur no
later than sixty (60) days after the end of the year in which the dispute is
settled or resolved in Executive’s favor.
 
14.
SUCCESSORS AND ASSIGNS

 
This Agreement is binding upon the Bank, the Company and any successor or
assignee of the Bank or the Company, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Bank, and such successor or assignee shall expressly and
unconditionally assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
 
15.
OBLIGATIONS OF THE PARTIES

 
(a)           Obligations of the Bank.  The termination of Executive’s
employment, other than following a Change in Control, shall not result in any
obligation of the Bank under this Agreement.
 
(b)           Obligations of the Executive.  Executive covenants and agrees
that, for a period of one (1) year following a termination of employment for
which Executive is entitled to a benefit under Section 3 above, the Executive
shall not, without the written consent of the Bank, either directly or
indirectly:
 
 
(i)
solicit, or take any other action intended (or that a reasonable person acting
in like circumstances would expect) to have the effect of causing any officer or
employee of the Bank, or of any holding company of the Bank, or any of their
respective subsidiaries or affiliates, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank, or of any holding company of the Bank,
or any of their direct or indirect subsidiaries or affiliates, that has
headquarters or offices within twenty-five (25) miles of any location(s) in
which the Bank, or any holding company of the Bank, has business operations or
has filed an application for regulatory approval to establish an office; or

 
 
(ii)
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.



[Signature Page Follows]
 

 
7

--------------------------------------------------------------------------------

 

 
SIGNATURES


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers, and Executive has signed this Agreement, effective as
of the day and date first set forth above.
 
ATTEST:
 
CAPE BANK
           
/s/ Joan B. Ditmars
By:   
/s/ Michael D. Devlin
   
Name: Michael D. Devlin
   
Title: President & CEO
                 
WITNESS:
 
EXECUTIVE
           
/s/ James F. McGowan, Jr.
By:   
/s/ Guy Hackney
   
Guy Hackney

 
 
 
 
8

--------------------------------------------------------------------------------




